                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

ROBERT SAMORAY,

             Plaintiff,
                                                    Civil Case No. 20-10665
v.                                                  Honorable Linda V. Parker

SOCIAL SECURITY COMMISSIONER,

          Defendant.
__________________________________/

     OPINION AND ORDER GRANTING DEFENDANT’S MOTION TO
                     DISMISS (ECF NO. 9)

      Plaintiff is an attorney who represented Stacy Bellmore-Byrne in this court

and at the administrative level in her pursuit of Disability Insurance Benefits and

Supplemental Security Income under the Social Security Act. The Honorable Paul

D. Borman remanded the matter to the Social Security Administration (“SSA”)

pursuant to sentence six of 42 U.S.C. § 405(g), see Bellmore-Byrne v. Comm’r of

Soc. Sec., No. 15-11950, 2016 WL 11472796 (E.D. Mich. June 13, 2016), adopted

2016 WL 5219541 (E.D. Mich. Sept. 22, 2016), where Administrative Law Judge

Melissa Warner issued a fully favorable decision finding Ms. Bellmore-Byrne

disabled under the Social Security Act since July 2, 2014 (Def.’s Mot. Ex. 1, ECF

No. 9-1.) The matter is now before the Court on Plaintiff’s Complaint, seeking to

recoup his attorney fees presumably from SSA (Compl., ECF No. 1), and
Defendant’s motion to dismiss Plaintiff’s Complaint (Def.’s Mot., ECF No. 9.)

Defendant’s motion has been fully briefed (ECF No. 11, 12) and the Court is

dispensing with oral argument with respect to the motion because it finds the facts

and legal arguments sufficiently set forth in the parties’ submissions, see E.D.

Mich. LR 7.1(f).

                                    Background

      On June 8, 2017, ALJ Warner issued her decision finding Plaintiff disabled

and entitled to social security benefits. (Decision, ECF No. 9-1.) Ms. Bellmore-

Byrne passed away before the ALJ issued her decision. (Id. at 5, Pg ID 62.)

      On May 26, 2018, SSA sent a letter to Virginia Bellmore, a substitute party,

regarding the benefits due to Ms. Bellmore-Byrne and her children. (Def.’s Mot.

Ex. 2, ECF No. 9-2.) The letter stated that Ms. Bellmore-Byrne’s past-due benefits

were $8,691.00 and that SSA usually withholds 25% of those benefits to pay the

approved representative fee. (Id. at 2, Pg ID 66.) The letter further provided that

SSA “withheld $2,172.75 from [Ms. Bellmore-Byrne’s] past-benefits in case

[SSA] need[ed] to pay her representative.” (Id.) The letter also explained that

benefits for Ms. Bellmore-Byrne’s children had been increased based on their

father’s record due to the entitlement of their mother, and the combined benefit

was $22,032.00, “[t]he 25% amount that should have been withheld is $7,680.75,”

and “[t]he total past-due amount for fee pay purposes is $30,723.00.” (Id.)

                                          2
      On June 15, 2018, ALJ Warner issued an “Authorization to Charge and

Collect Fee,” authorizing Plaintiff to charge and collect a fee in the amount of

$9,853.50 “for services provided to the claimant and auxiliaries, if any, for

proceedings before the Social Security Administration.” (Id. Ex. 3 at 1, ECF No.

9-3 at Pg ID 70.)

      On May 5, 2019, SSA sent another letter to Virginia Bellmore, indicating

that SSA approved a fee of $2,172.75 to pay her representative for work on Ms.

Bellmore-Byrne’s social security claim. (Id. Ex. 4, ECF No. 9-4.) The letter

provided: “Since we have approved the fee, we are sending your representative

this money,” and “[t]his means we have paid your representative in full for the

work done on your claim.” (Id. at 1, Pg ID 74.) SSA sent a copy of this letter to

Plaintiff. (Id.) Because this amount was less than the fee awarded by the ALJ,

Plaintiff initiated this action on March 11, 2020. (Compl., ECF No. 1.)

      In his Complaint, Plaintiff alleges that Defendant reduced the attorney fee

awarded by the ALJ to $2,172.75, thereby violating his Fifth Amendment due

process rights and the Administrative Procedure Act. (Id. ¶¶ 10, 15, 17, Pg ID 3,

4) For relief, Plaintiff requests: (a) a judgment reversing the “decision” of SSA

and awarding him the attorney fee awarded by the ALJ; (b) an order prohibiting

Defendant “from attempting to collect the attorney fee awarded by the ALJ as an

overpayment for the underlying claimants”; and (c) “such other relief as this Court

                                          3
may deem just and proper, including attorney fees and costs.” (Id. at 5, Pg ID 5.)

Although not clearly set forth in Plaintiff’s Complaint, it appears that he is seeking

to hold Defendant liable for the portion of the ALJ’s fee award that should have,

but was not, withheld from the auxiliaries’ benefits. (See Pl.’s Resp. at 5, ECF No.

11 at Pg ID 87.)

        On April 22, 2020, SSA sent a notice to Virginia Bellmore, stating that the

notice replaced the May 5, 2019 notice regarding Plaintiff’s attorney fee. (Def.’s

Mot. Ex. 5 at 1, ECF No. 9-5 at Pg ID 78.) SSA wrote: “We approved a fee of

$9,853.50 to pay your representative for work on your Social Security claim,” and

“[w]e explained this fee, and your right to question it, in an earlier letter.” (Id.)

Under the heading, “What We Will Pay Your Representative,” SSA explained that

it withheld $2,172.75 from the benefits awarded, which SSA sent to the

representative. (Id.) SSA further explained that “this does not cover the entire

fee” and “[y]ou and your representative will need to decide how to settle the

additional $7,680.75 you owe.” (Id.) SSA sent a copy of the notice to Plaintiff.

(Id.)

                                Applicable Standards

        Defendant moves for dismissal pursuant to Rule 12(b)(1) or (6) of the

Federal Rules of Civil Procedure.




                                            4
      First, Defendant contends that sovereign immunity bars Plaintiff’s request to

have the Commissioner pay Plaintiff the fees awarded by the ALJ. A motion to

dismiss based on sovereign immunity is decided under Rule 12(b)(1) because

“[s]overeign immunity is jurisdictional in nature.” FDIC v. Meyer, 510 U.S. 471,

475 (1994). “Rule 12(b)(1) motions to dismiss for lack of jurisdiction generally

come in two varieties: a facial attack or a factual attack.” Gentek Bldg. Prods., Inc.

v. Sherwin-Williams Co., 491 F.3d 320, 330 (6th Cir. 2007).

      A facial attack challenges the sufficiency of the pleading itself. In that

instance, the court accepts the material allegations in the complaint as true and

construes them in the light most favorable to the nonmoving party. United States

v. Ritchie, 15 F.3d 592, 598 (6th Cir. 1994) (citing Scheuer v. Rhodes, 416 U.S.

232, 235-37 (1974)). In contrast, a factual attack is “not a challenge to the

sufficiency of the pleading’s allegation, but a challenge to the factual existence of

subject matter jurisdiction.” Id. Defendant raises such an attack.

      When a factual attack, also known as a “speaking motion,” raises a factual

controversy, the district court must weigh the conflicting evidence to arrive at the

factual predicate that subject-matter does or does not exist.” Gentek Bldg. Prods.,

491 F.3d at 330 (citing Ohio Nat’l Life Ins. Co. v. United States, 922 F.2d 320, 325

(6th Cir. 1990)). “In its review, the district court has wide discretion to allow

affidavits, documents, and even a limited evidentiary hearing to resolve

                                           5
jurisdictional facts.” Id. “[W]hen a defendant produces evidence challenging the

factual existence of [subject matter jurisdiction], a plaintiff must generally prove

[subject matter jurisdiction] with evidence, even at the motion-to-dismiss stage.”

Harris v. Lexington-Fayette Urban Cnty. Gov’t, 685 F. App’x 470, 472 (6th Cir.

2017) (citing Taylor v. KeyCorp., 680 F.3d 609, 613 (6th Cir. 2012); Superior MRI

Servs., Inc. v. All Healthcare Servs., Inc., 778 F.3d 502, 504 (5th Cir. 2015)).

      A Rule 12(b)(6) motion tests the legal sufficiency of the complaint. RMI

Titanium Co. v. Westinghouse Elec. Corp., 78 F.3d 1125, 1134 (6th Cir. 1996).

“To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). In deciding whether the plaintiff has set

forth a “plausible” claim, the court must accept the factual allegations in the

complaint as true. Erickson v. Pardus, 551 U.S. 89, 94 (2007). This presumption

is not applicable to legal conclusions, however. Iqbal, 556 U.S. at 668. Therefore,

“[t]hreadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Id. (citing Twombly, 550 U.S. at 555).

                                        Analysis

      The Social Security Act governs attorney fees in social security cases with

respect to proceedings before the administration and court actions seeking review

                                            6
of the Commissioner’s decision. See 42 U.S.C. § 406. For representation at the

administrative level, the statute provides, in relevant part:

             [W]henever the Commissioner of Social Security, in any claim
             before the Commissioner for benefits under this subchapter,
             makes a determination favorable to the claimant, the
             Commissioner shall, if the claimant was represented by an
             attorney in connection with such claim, fix (in accordance with
             the regulations prescribed pursuant to the preceding sentence) a
             reasonable fee to compensate such attorney for the services
             performed by him in connection with such claim.

42 U.S.C. § 406(a)(1). Moreover, when a claimant is found to be entitled to past-

due benefits, and a fee arrangement with the claimant’s representative satisfies

certain statutory criteria, the Social Security Act requires the Commissioner to

“approve that agreement at the time of the favorable determination,” id.

§ 406(a)(2)(A), and “certify … payment out of such past-due benefits … to such

attorney,” id. § 406(a)(4).

      The parties here agree that the ALJ awarded Plaintiff a fee of $9,853.50.

(See Def.’s Br. in Supp. of Mot. at 16-17, ECF No. 9 at Pg ID 44-45.) As

Defendant explains, SSA’s May 5, 2019 letter did not reduce Plaintiff’s fee but

addressed only the fees attributable to Ms. Bellmore-Byrne’s claim. In other

words, the letter did not address Plaintiff’s fees attributable to the children’s

benefits. To the extent the letter was ambiguous or incorrect, SSA’s April 2020

letter clearly stated that Plaintiff was awarded the fee set forth in the ALJ’s

decision. Accordingly, there is no live case or controversy requiring the Court to
                                           7
declare that Plaintiff is entitled to the attorney fees awarded by the ALJ. See Ky.

Right to Life v. Terry, 108 F.3d 637, 644 (6th Cir. 1997) (explaining that Article III

of the Constitution “confines the power of the federal courts to adjudication of

‘cases’ or ‘controversies,’” thus, the “mootness doctrine ... demands a live case-or-

controversy when a federal court decides a case.”).

      The only controversy appears to be whether Defendant can be ordered to pay

the fees due Plaintiff. (See Pl.’s Resp. Br. at 5, ECF No. 11 at Pg ID 87 (stating

that “Plaintiff … filed this lawsuit to seek payment of the amount due from the

auxiliaries’ benefits.”). The Sixth Circuit has held that “the Commissioner cannot

be compelled to pay § 406(b) attorney’s fees for court representation after the

claimant’s past-due benefits have been disbursed.” Booth v. Comm’r of Soc. Sec.,

645 F. App’x 455, 458 (6th Cir. 2016). While Booth involved a claim for

attorney’s fees under 42 U.S.C. § 406(b) (i.e., attorney fees for court

representation), the Sixth Circuit declared its holding to be “in line with other

courts” that have addressed claims for fees awarded for services at the

administrative level. Id. (citing In re Handel, 570 F.3d 140, 144 (3d Cir. 2009);

Pittman v. Sullivan, 911 F.2d 42, 46 (9th Cir. 1990)); see also Binder & Binder,

PC v. Colvin, 818 F.3d 66, 70 (2d Cir. 2016) (holding that the attorney’s lawsuits

against the Commissioner seeking the amount of the fees awarded under § 406(a)

were barred).

                                           8
      As the Booth court explained: “[T]he Commissioner is immune from claims

for payment of attorney’s fees out of the Administration’s own funds absent a

waiver of sovereign immunity, and the Commissioner has not waived immunity.”

Id. (citing Ruckelshaus v. Sierra Club, 463 U.S. 680, 685 (1983) (“Except to the

extent it has waived its immunity, the Government is immune from claims for

attorney’s fees.”); Russell v. Sullivan, 887 F.2d 170, 172 (8th Cir. 1989) (“§ 406

cannot be construed as a waiver of immunity”)). “The Social Security Act

‘oversees and regulates the private obligation of the claimant to her counsel, but

does not create a federal promise to pay counsel independently of the private

obligation.’” Id. (quoting In re Handel, 570 F.3d at 144). As such, “the district

court has ‘no authority’ to order the Commissioner to pay ‘the balance remaining

on an attorney’s fee award out of general social security funds.” Id. (quoting

Pittman, 911 F.2d at 46).

      “The fact remains that the Social Security Act fees, whether for services

before the SSA or the court, are the plaintiff’s debt and not the government’s.”

Binder & Binder, 818 F.3d at 71. Thus, “[t]he failure of the SSA to deduct the fees

that [a claimant] owes its lawyer may be a wrong on the part of the SSA.[1] But the

existence of a wrong—even a statutory wrong—by the government, does not,



1
 As indicated, § 406(a) requires the Social Security Administration to withhold
attorney fees from the past-due benefits owed. 42 U.S.C. § 406(a)(4).
                                          9
without more, waive sovereign immunity.” Id. “‘If the amount withheld by the

Commissioner is insufficient to satisfy the amount of fees … the attorney must

look to the claimant.’”2 Booth, 645 F. App’x at 458 (quoting Wrenn ex rel. Wrenn,

525 F.3d at 933-34).

      Finally, Plaintiff fails to state a claim upon which relief may be granted for

violations of his Fifth Amendment rights or the APA. First, Defendant did not

modify the ALJ’s fee award. Second, “‘[t]he prescriptions set out in §§ 406(a) and

(b) establish the exclusive regime for obtaining fees for successful representation

of Social Security benefits claimants.’” Booth v. Comm’r of Soc. Sec., 645 F.

App’x 455, 457 (6th Cir. 2016) (quoting Gisbrecht v. Barnhart, 535 U.S. 789, 793-

96 (2002)). 42 U.S.C. § 405(h) establishes a jurisdictional bar, making 42 U.S.C.

§ 405(g) the exclusive mechanism for seeking judicial review of any decision of

the Commissioner or any claim arising under the Social Security Act, unless

“application of § 405(h) … would mean no review at all.”3 BP Care, Inc. v.


2
  SSA provides a mechanism to assist attorneys in recovering fees owed by
claimants. See Booth, 645 F. App’x at 459. “When the Administration
prematurely releases withheld funds without paying a fee award due to the
claimant’s attorney, the attorney can request the Administration to bring
overpayment proceedings to recover the funds from the claimant on the attorney’s
behalf.” Id. (citing 42 U.S.C. § 404; 20 C.F.R. § 404.501; POMS GN 03920.055).
Plaintiff apparently does not want to use this route to recoup his fees. (See Compl.
at 4, ECF No. 1 at Pg ID 4 (praying that “[D]efendant be prohibited from
attempting to collect the attorney fee awarded by the ALJ as an overpayment for
the underlying claimants”).)
3
  Section 405(h) provides:
                                         10
Thompson, 398 F.3d 503, 509 (6th Cir. 2005) (concluding that the district court

lacked subject-matter jurisdiction over the plaintiff’s claims alleging that agency

policy violated inter alia company’s due process rights and constituted arbitrary

and capricious action under the APA, and that 42 U.S.C. § 405 provided the

exclusive method for seeking review); see also Shalala v. Ill. Council on Long

Term Care, Inc., 529 U.S. 1, 12 (2000).

      For these reasons, the Court concludes that Plaintiff’s Complaint is subject

to dismissal.

      Accordingly,

      IT IS ORDERED that Defendant’s Motion to Dismiss is GRANTED.


                                               s/ Linda V. Parker
                                               LINDA V. PARKER
                                               U.S. DISTRICT JUDGE
 Dated: May 24, 2021




      The findings and decision of the Commissioner of Social Security
      after a hearing shall be binding upon all individuals who were parties
      to such hearing. No findings of fact or decision of the Commissioner
      of Social Security shall be reviewed by any person, tribunal, or
      governmental agency except as herein provided. No action against
      the United States, the Commissioner of Social Security, or any officer
      or employee thereof shall be brought under section 1331 or 1346 of
      Title 28 to recover on any claim arising under this subchapter.
42 U.S.C. § 405(h).
                                         11
